11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Allstar Refinishing & Collision               * From the County Court at Law
Center, Inc.,                                   of Midland County,
                                                Trial Court No. CC-14325.

Vs. No. 11-14-00193-CV                        * July 29, 2016

Aurelia Villalobos and                        * Memorandum Opinion by Bailey, J.
Nationwide Insurance Company,                   (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Allstar Refinishing & Collision
Center, Inc.